DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 03/22/2021.  
Claims 6, 9-16, and 23 have been canceled.
Claims 1-5, 7-8, 17-22 and 24-28 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 01/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
As per claim 1, the limitation of “when the importance is high, modifying…” should start in a new line.  “…set by the user; the step of modifying…” in lines 15-16 should be replaced with e.g. “…set by the user, wherein the step of modifying…”.  “the target application icon” in lines 17-18 should be replaced with a time interval”.  The word “and” should be inserted before “checking an option” in line 19.  There is lack of antecedent basis for “the multiple communication messages” in line 23.  There is lack of antecedent basis for “the multiple target applications” in line 24.  “…to be displayed; the step of acquiring…” in the 7th to 8th line from the bottom should be replaced with e.g. “…to be display, and wherein the step of acquiring”.  It is unclear whether “the communication messages” in the 5th line from the bottom is referring to “the multiple communication messages” or is different.  There is lack of antecedent basis for “the highest” in the 2nd line from the bottom. 
As per claim 20, there is lack of antecedent basis for “the highest priority level” in line 6.  
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 19, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 2, the claim is amended to recite “wherein the standby state includes a screen-locking state and a screen-off state… lightening the icon…in the screen locking state”.  However, the specification only describes that “standby state may be a screen-locking state, or a screen-off state”, not both as claimed.  As such, the claim lacks written description.  At best, this is misleading.  Moreover, the specification only describes “when the terminal is in a screen-off state and receives the communication message; and lighten the icon for displaying the target application” (e.g. in paragraph 76).  It is silent as to lightening icons in the screen locking state.  As such, the claim lacks written description.  This similarly applies to claims 19 and 26.  At best, the language is misleading; it is noted that, as best understood by examiner, perhaps this is a translation issue where “lighten” is not being used in the normal understanding of the word, but that the screen turns on, i.e. “lighten”, so that an icon can be displayed (it is suggested that something besides “lighten” be used).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5, 7-8, 17-22 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 7-8, 17-22 and 24-28 incorporate the feature of “checking an option for a mode for reminding the communication message”.  It is unclear what this means.  People can be reminded of things, but communication messages do not require reminding.  As such, the claims are indefinite.

Response to Arguments
Previous objections to the specification have been withdrawn in view of amendments.  
Previous objections to the claims not included in this action have been withdrawn in view of amendments.  
Previous rejections under 35 USC 101 have been withdrawn in view of amendments.
Previous rejections under 35 USC 112 have been withdrawn in view of amendments.
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.  See Krack et al. (US 20140189533 A1) and Schermerhorn et al. (US 9959551 B1) below for details.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 17-18, 20, 22 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi et al. (US 20190250793 A1) in view of Krack et al. (US 20140189533 A1) and Schermerhorn et al. (US 9959551 B1).
As per independent claim 1, Choi teaches an application icon display method, wherein the application icon display method is applied to a terminal (e.g. in paragraph 175, “electronic device”), there is a fingerprint sensing region on a display screen of the terminal (e.g. in paragraph 175, “a fingerprint recognition key 2231 is output as a soft key in the bottom end”), and the application icon display method comprises: determining a target application corresponding to a communication message (e.g. in paragraphs 167-168 and 175, e.g. “notification includes a telephone reception ” and determines “application…of the notification object”) when the terminal is in a standby state and receives the communication message (e.g. in paragraph 175, “output a notification object corresponding to occurrence of a notification to the display even if the functional state of the electronic device 2200 is a lock state”, i.e. standby state); and displaying an icon of the target application in the fingerprint sensing region (e.g. in paragraph 175, “the electronic device 2200 may replace the image of the fingerprint recognition key 2231 with the execution icon 2233 for the application to be output” and figure 22E); after the step of displaying the icon of the target application in the fingerprint sensing region (e.g. Choi, in paragraph 171, other icons corresponding to other notifications to be displayed thereafter), the application icon display method further comprises: when receiving the multiple communication messages corresponding to the multiple target applications (e.g. Choi, in paragraph 171, “providing a plurality of notifications… first notification (e.g., a schedule alarm), a second notification (e.g., receiving of an e-mail), [etc.]” and figure 22B), acquiring a target communication message from the multiple communication messages according to a preset parameter (e.g. Choi, in paragraph 171, “output the notification of the most recently occurring notification [i.e. preset parameter] or a notification having higher priority [i.e. preset parameter] [and/or] a notification that the user [i.e. preset parameter]…to the region the specified soft key 2231” and figure 2E); and determining the target application corresponding to the target communication message and displaying the icon of the target application in the fingerprint sensing region (e.g. Choi, in paragraph 171, “first notification (e.g., a schedule alarm), [or] a second notification (e.g., receiving of an e-mail), [etc.] … output the execution icon 2233 for an application…to the region the specified soft key 2231 [i.e. fingerprint sensing region]” and figures 2B and 2E), wherein the multiple target applications comprise a target application corresponding to an icon having been displayed in the fingerprint sensing region and at least one target application corresponding to an icon to be displayed or the multiple target applications only consist of at least two target applications corresponding to icons to be displayed (e.g. in paragraphs 167, 171, and 175, “a second notification (e.g., receiving of an e-mail), and a third notification (e.g., receiving of an e-mail)”, i.e. can receive notification(s) associated with the same target application, i.e. a target application icon having been displayed and/or “a telephone reception notification, a message reception notification, an e-mail reception notification, or a data reception notification… a telephone reception notification, a message reception notification, an e-mail reception notification, or a data reception notification… a first notification (e.g., a schedule alarm), a second notification ”, i.e. notifications corresponding to multiple (i.e. at least two target) application icons to be displayed), but does not specifically teach wherein the step of displaying the icon of the target application in the fingerprint sensing region comprises: judging an importance of the communication message according to the usage frequency of an application corresponding to the communication message, a historical communication message, and a core content of the communication message; when the importance is high, modifying the parameter manually set by the user; the step of modifying the parameter manually set by the user comprises one or more of:  automatically setting a current application icon as the target application icon, automatically shortening time interval for displaying the communication messages, and checking an option for a mode for reminding the communication message and the step of acquiring the target communication message from the multiple communication messages according to the preset parameter comprises: judging an importance of each of the communication messages according to the usage frequency of an application corresponding to the communication message, ahistorical communication message, and a core content of the communication message; and when the importance is the highest, taking the communication message as the target communication message.  However, Choi teaches displaying the icon of the target application in the fingerprint sensing region comprising judging an importance of the communication message (e.g. in paragraphs 171 and 175, “output…a notification having higher priority… the electronic device 2200 may output a notification object corresponding to ” and figure 22E) and Krack teaches judging an importance of a communication message according to usage frequency of an application corresponding to the communication message, a historical communication message, and a core content of the communication message for determining a display representation (e.g. in paragraphs 35, 43-44, 52-54, and 62, “priority associated with each notification may be updated based upon user interaction, or user setting… prioritize notifications associated with an application based upon the user's interaction with the previous notifications associated with that application… utilize the content (for example, text, image, multimedia, etc.)… prioritize…very frequently-used applications… find a notification which may trump all other notifications in terms of importance… displays the notifications on the display 122 based on the determined order”) and acquiring a target communication message from multiple communication messages according to a preset parameter comprises: judging an importance of each of the communication messages according to usage frequency of an application corresponding to a communication message, a historical communication message, and a core content of the communication message and when the importance is the highest, taking the communication message as the target communication message (e.g. in paragraphs 35, 43-44, 52-54, and 62, “priority ”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Choi to include the teachings of Krack because one of ordinary skill in the art would have recognized the benefit of using relevant information in order to determine priority associated with notifications.  Choi further teaches when the importance is high, at least automatically setting a current application icon as the target application icon for providing a notification object (e.g. Choi, in paragraphs 171 and 175, “output…a notification having higher priority… the electronic device 2200 may output a notification object corresponding to the occurrence of a notification to the display even if the functional state of the electronic device 2200 is a lock state… a fingerprint recognition key 2231 is output as a soft key in the bottom end of a lock screen 2250”) and Schermerhorn teaches when importance is high, modifying a parameter manually set by a user, wherein the step of modifying the parameter manually set by the user comprises providing a notification object (e.g. in column 2 lines 24-43 and column 3 lines 41-48, Implicit user preferences can include any user preference related to a notification that can be learned by a machine learning module analyzing a particular user's engagement with notifications… prioritize certain notifications…for delivery to a user despite explicit communication preferences… For example, a notification…may be deemed of sufficient priority…for immediate delivery to the user despite explicit preferences otherwise”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Schermerhorn because one of ordinary skill in the art would have recognized the benefit of facilitating machine learning and/or allowing the system flexibility in determining priority.  
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches when a quantity of target applications is greater than or equal to two, selecting, according to priority level information of the target applications, an icon of a target application with the highest priority level among the target applications and displaying the icon of the target application with the highest priority level (e.g. Choi, in paragraph 171, “providing a plurality of notifications in response to the occurrence of the notifications… priority information 2201… first notification (e.g., a schedule alarm), a second notification (e.g., receiving of an e-mail), [etc., i.e. greater than or equal to 2]… output…a notification having higher priority…to the region the specified soft key ” and figure 22B showing priority levels associated with respective applications).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein after the step of displaying the icon of the target application in the fingerprint sensing region, the application icon display method further comprises: acquiring a switching operation on the fingerprint sensing region  (e.g. Choi, in paragraph 171, “providing a plurality of notifications in response to the occurrence of the notifications… output the notification of the most recently occurring notification or a notification having higher priority…to the region the specified soft key 2231… replace [i.e. switching operation] the image of the specified soft key 2231 with the execution icon 2233 for the application to be output” and figure 2E); and determining a further icon of a further target application to be displayed at present according to the switching operation and displaying the further icon of the further target application in the fingerprint sensing region  (e.g. Choi, in paragraph 171, “output the notification of the most recently occurring notification or a notification having higher priority…to the region the specified soft key 2231… replace the image of the specified soft key 2231 with the execution icon 2233 for the application to be output” and figure 2E).
processor 3420, a memory 3430… memory 3430 may store software and/or a program… use a system resource (e.g., the bus 3410, the processor 3420, the memory 3430, or the like) of the electronic device 3401, to at least one of the application program 3447 and may process the one or more task requests”).  
	Claims 18 and 27 are the medium claims corresponding to method claims 1 and 3, and are rejected under the same reasons set forth, and the combination further teaches a non-transitory computer-readable storage medium storing a program, which when executed by the processor, implements the steps (e.g. Choi, in paragraphs 239-240, e.g. “memory”).  

Claims 2, 19, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi et al. (US 20190250793 A1) in view of Krack et al. (US 20140189533 A1) and Schermerhorn et al. (US 9959551 B1), and further in view of Zhu et al. (US 20160379603 A1).
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the standby state includes a screen-locking state (e.g. Choi, in paragraph 175, “output a notification object corresponding to ”, i.e. standby state), the step of determining the target application corresponding to the communication message when the terminal is in the standby state and receives the communication message comprises: determining the target application corresponding to the communication message (e.g. Choi, in paragraphs 167-168 and 175, e.g. “notification includes a telephone reception notification, a message reception notification, an e-mail reception notification, or a data reception notification” and determines “application…of the notification object”) when the terminal is in the standby state and receives the communication message (e.g. Choi, in paragraph 175, “output a notification object corresponding to occurrence of a notification to the display even if the functional state of the electronic device 2200 is a lock state”, i.e. standby state); and the step of displaying the icon of the target application in the fingerprint sensing region comprises: displaying the icon for displaying the target application in the fingerprint sensing region in the screen-locking state (e.g. Choi, in paragraph 175, “the electronic device 2200 may replace the image of the fingerprint recognition key 2231 with the execution icon 2233 for the application to be output” and figure 22E), but does not specifically teach the standby state including a screen-off state and displaying including lightening.  However, as best understood by examiner, Zhu teaches a standby state including a screen-off state and “lightening” an element (e.g. in paragraph 41, “When ” and figures 1B-1C showing a MICHAT icon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Zhu because one of ordinary skill in the art would have recognized the benefit of facilitating notification of new messages.  
Claims 19 and 26 correspond to claim 2, and are rejected under the same reasons set forth.

Claims 4, 7, 21, 24 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi et al. (US 20190250793 A1) in view of Krack et al. (US 20140189533 A1) and Schermerhorn et al. (US 9959551 B1), and further in view of Xu et al. (US 20200092411 A1).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches displaying an item in the fingerprint sensing region when the terminal is in the standby state and receives no communication message (e.g. Choi, in paragraph 175, “image of the fingerprint recognition key 2231” when “lock screen” and before a notification occurs), but does not specifically teach the item including a fingerprint unlock pattern.  However, Xu teaches displaying a  in a fingerprint sensing region (e.g. in paragraph 124, “fingerprint unlock icon” and figure 5A including a displayed pattern associated with fingerprint unlocking).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xu because one of ordinary skill in the art would have recognized the benefit of allowing a user quickly understand that his/her finger should be placed in the region.  
Claims 21 and 28 correspond to claim 4, and are rejected under the same reasons set forth.
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches wherein after the step of displaying the icon of the target application in the fingerprint sensing region (e.g. Choi, in paragraphs 175 and 207, display “the execution icon 2233 for the application”), the application icon display method further comprises: when detecting a predetermined viewing operation of a user with respect to the icon of the target application (e.g. Choi, in paragraph 207-208, predetermined function of “selection of the soft key” to view associated information), unlocking the display screen corresponding to the predetermined viewing operation (e.g. Choi, in paragraph 207-209, “terminate the output of the lock screen 3111 in response to the selection of the soft key [when user is] authenticated”), and displaying the communication message corresponding to the target application on the display screen (e.g. Choi, in paragraph 208, “output an execution screen…of the application to the display”, and figure 31 showing missed call messages for a execution state of [text] application” including text messages); or when detecting the predetermined viewing operation of the user with respect to the icon of the target application (e.g. Choi, in paragraph 207-208, “selection of the soft key” to view associated information), unlocking the display screen corresponding to the predetermined viewing operation (e.g. Choi, in paragraph 207-209, “terminate the output of the lock screen 3111 in response to the selection of the soft key [when user is] authenticated”), and displaying a message interface of the target application on the display screen (e.g. Choi, in paragraph 208, “output an execution screen…of the application to the display”, and figure 31 showing an interface for a phone call application, and/or paragraph 195 and figure 27 showing “execution state of [text] application”), but does not specifically teach unlocking according to user fingerprint information.  However, it is noted that the combination suggests this feature (e.g. Choi, in paragraph 207-209, “terminate the output of the lock screen 3111 in response to the selection of the soft key [when user is] authenticated”; one of ordinary skill in the art would have understood that a fingerprint is used for authentication) and Xu teaches unlocking according to user fingerprint information (e.g. in paragraph 2, “a fingerprint recognition technology, as an identity authentication technology… to unlock”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xu because one of 
Claim 24 corresponds to claim 7, and is rejected under the same reasons set forth.

Claims 8 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi et al. (US 20190250793 A1) in view of Krack et al. (US 20140189533 A1) and Schermerhorn et al. (US 9959551 B1), and further in view of Boersma et al. (US 20070219938 A1).
As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches displaying the icon of the target application in the fingerprint sensing region (e.g. Choi, in paragraph 175, display “the execution icon 2233 for the application”), but does not specifically teach after displaying, zooming in and zooming out the icon of the target application by turns at a second preset time interval in a cyclical manner.  However, Boersma teaches, after displaying an icon, zooming in and zooming out the icon by turns at a second preset time interval in a cyclical manner (e.g. in paragraph 62, “sensory output may be visual, i.e. … a different animated appearance… Examples of animated appearance may include… changing size in time (ex. icon growing from a small size to a larger size, and repeating)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of 
Claim 25 corresponds to claim 8, and is rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Bai (US 20180348971 A1) teaches “at least one high-frequency application refers to at least one application that matches with the current position and the current time and has a usage frequency greater than a preset frequency threshold among historical enabled applications” (e.g. in paragraph 36).
Kim et al. (US 20170153743 A1) teaches “activate the execution mode of the application linked to the icon according to whether the fingerprint obtained through the second touch sensor 404 is authenticated” (e.g. in paragraph 218).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        06/19/2021


/ARIEL MERCADO/Primary Examiner, Art Unit 2176